Johnson, J.
delivered the opinion of the Court.
It has not been shown to the Court that the variance stated in the first ground did in fact exist ; and, upon examining the original entries, it clearly appears that the counsel was mistaken as to the fact stated in the third ground; for the entries appear to have been fairly made. These grounds, therefore, cannot avail the defendant; although the first would, in my judgment, have *419been a good one, if sufficiently supported by the facts. The question made in the second ground is one which must depend, in a great measure, upon the discretion of the Court; for what one might consider too general, another might think sufficiently specific, and we know it is the prevalent habit of medical gentlemen to make their entries in this general way. It is, however, certainly desirable that these, as well as all other accounts, should be kept with as much precision as the thing is capable of; and when they are so general and considerable as to create suspicion, 1 should certainly feel disposed to admit them with great caution; but in this case the entries appear not to be of that character; they are, indeed, more specific than most medical accounts are.
Cross, for the motion.
T. S. Grimké, contra.
I am, therefore, of opinion, that the motion in this case ought to be refused.
The other J udges concurred.